 IntheMatter ofTEASGULFPRODUCING COMPANYandOIL WORKERSINTERNATIONAL UNION,CIO-Case No. 16-R-810SUPPLEMENTAL DECISIONANDORDERMay 12, 19.44On March 24,1944, the National Labor Relations Board issued itsDecision and Direction of Election in the,above-entitled proceeding."Pursuant to the Direction of Election,an election by secret ballot wasconducted on April 21,1944, under the direction and supervision of theRegional Director for the Sixteenth Region(FortWorth, Texas).Upon the conclusion of the election, a Tally of Ballots and a CorrectedTally'of Ballots were furnished the parties in accordance with theRules and Regulations of the Board.As to- the balloting and its results,the Regional Director reportedas follows :Approximate number of eligible voters---------------------------- 78Valid votes counted --------------------------------------------- 71Votes cast for Oil Workers International Union, affiliated with theCongress of Industrial Organizations------------------ ------- 35Votes cast against participating union ------------------------------ 36Challenged ballots -------------------------------------------------2Void ballots----------------------------------------------------- 1Since the counting of the challenged ballots was essential for thedetermination of the results of the election, the Regional Directorinvestigated the validity of the challenges and incorporated his find-ings and recommendations in his Report on Challenged Ballots, acopy of which was duly served on the parties.No exceptions to theReport have been filed by any of the parties.''It appears that the individuals challenged,Wheeler Carter andSiebert J. Williams, both classified as driller's helpers, were challengedon the ground that they were not employed by the Company duringthe,pay-roll period ending March 15, 1944, which was used to deter-,'55N LR. B. 758.56 N. L. R B, No. 88.456 TEXAS GULF PRODUCING COMPANY457mine the eligiblity of voters pursuant to the Board's Decision and Di-rection of Election.An investigation of a Board agent shows thatWheeler Carter left-the employ of the Company on or about March 1,1944, and was reemployed on April 7, 1944. Siebert J. Williams leftthe employ of the Company on March 6, 1944, and was reemployed onMarch 22, 1944.Both men left the employ of the Texas Gulf Produc-ing Company voluntarily.Under these circumstances, we find thatWheeler Carter and Siebert J. Williams were not eligible to vote in theelection, and their ballots are hereby declared invalid.Since no collective bargaining representative has been selected bya majority of the employees of the Company in the unit heretoforefound to be appropriate for collective bargaining, we shall dismiss thepetition for investigation and certification.ORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections Wand 10, of National Labor Re-lations Board Rules and Regulations-Series 3,IT IS HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of, employees of Texas Gulf Producing Com-pany, filed by Oil Workers International Union, affiliated with- theCongress of Industrial Organizations, be, and it hereby is, dismissed.